933 F.2d 1008
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Steven A. KUNA, Plaintiff-Appellant, Cross-Appellee,v.Dan C. BAUER, Defendant-Appellee, Cross-Appellant.
Nos. 90-1355, 90-1336.
United States Court of Appeals, Sixth Circuit.
May 29, 1991.

Before KEITH and BOGGS, Circuit Judges, and BERTELSMAN, District Judge.*
PER CURIAM:


1
Steven A. Kuna ("Kuna") appeals and Dan C. Bauer ("Bauer") cross-appeals from the district court's February 2, 1990, Order Regarding Post-Judgment Motions.  Kuna also appeals from the district court's August 14, 1989, Order Dismissing Counter-Claim Counts V and VI.


2
Having carefully considered the record and the arguments presented in the briefs and orally, we find no error warranting reversal.  We, therefore, AFFIRM the orders of the Honorable Douglas W. Hillman, Chief Judge of the United States District Court for the Western District of Michigan, for the reasons set forth in his August 14, 1989, Order Dismissing Counter-Claim Counts V and VI and the reasons set forth in his February 2, 1990, Opinion Regarding Post-Judgment Motions.



*
 The Honorable William O. Bertelsman, United States District Judge for the Eastern District of Kentucky, sitting by designation